             Case 1:19-cv-00990-RP Document 19 Filed 12/17/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

PHILIP CAPPS,                                       §
                                                    §
     Plaintiff,                                     §
                                                    §
v.                                                  §           CASE NO. 1:19-CV-990
                                                    §
INTERNATIONAL BUSINESS                              §
MACHINES CORPORATION,                               §
                                                    §
      Defendant.                                    §

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure the Federal Rules

of Civil Procedure, Plaintiff Philip Capps (“Plaintiff”) and Defendant International Business

Machines Corporation (“Defendant”) (collectively, the “Parties”), file this Joint Stipulation of

Dismissal with Prejudice (the “Stipulation”) and respectfully show the Court as follows in support

of this Stipulation:

        1.        Plaintiff filed this lawsuit against Defendant (“Lawsuit”).

        2.        Plaintiff and Defendant have entered into a Settlement Agreement and General

                  Release (“Settlement Agreement”).

        3.        Plaintiff no longer wishes to pursue the claims in this Lawsuit against Defendant,

                  and Defendant has asserted no counterclaims in the Lawsuit against Plaintiff.

        4.        Plaintiff and Defendant agree that Plaintiff’s claims against Defendant in this

                  Lawsuit should be dismissed with prejudice. Accordingly, Plaintiff and Defendant

                  hereby stipulate to the dismissal of the Lawsuit with prejudice and respectfully

                  request that the Court enter the Order Granting Joint Stipulation of Dismissal with

                  Prejudice, attached as Exhibit 1 to this Stipulation, in acknowledgement of the



                                                  -9-
            Case 1:19-cv-00990-RP Document 19 Filed 12/17/20 Page 2 of 2




               terms of the stipulated dismissal with prejudice, and close this Lawsuit.

       5.      A proposed order is filed herewith as Exhibit 1

Respectfully submitted,

By: /s/ Justin L. Jeter                      By:       /s/ Edward M. (“Ted”) Smith_________
Justin L. Jeter                                        Edward M. (“Ted”) Smith
State Bar No. 24012910                                 State Bar No. 00791682
Email: justin@jetermelder.com                          tsmith@cornellsmith.com
                                                       Andrew Broadaway
Jeter Melder, LLP                                      State Bar No. 24082332
1111 S. Akard Street, Suite 100                        abroadaway@cornellsmith.com
Dallas, Texas 75215                                    Alan Lin
P: (214) 699-4758                                      State Bar No. 24085435
F: (214) 593-3663                                      alin@cornellsmith.com

ATTORNEYS FOR PLAINTIFF                                Cornell Smith Mierl Brutocao Burton, LLP
                                                       1607 West Avenue
                                                       Austin, Texas 78701
                                                       Telephone: (512) 328-1540
                                                       Telecopy: (512) 328-1541

                                                       ATTORNEYS FOR DEFENDANT



                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 17
                                         __, 2020, I electronically filed a true and correct copy of

this document with the Clerk of the Court using the CM/ECF system, which will send notice of

such filing to all counsel of record.
                                                                                   by Justin L. Jeter
                                                       /s/ Edward M. “Ted” Smith
                                                       Edward M. “Ted” Smith




                                              - 10 -
